Title: To Benjamin Franklin from Joseph Priestley, 21 December 1780
From: Priestley, Joseph
To: Franklin, Benjamin


Dear Sir
Birmingham 21 Decr 1780.
I was much affected with your very friendly letter, and the advice which accompanied it. This I should have followed if it had depended upon myself. But not long after Ld. Shelburne told Dr Price, that I was of no use to him, and that he wished to fix me in an academy which he talked of establishing in Ireland. This being communicated to me, I replied, that, if I was dismissed from his service, I should prefer its being done on the terms of our original agreement, and I would endeavour to provide for myself in England. He acceded to this proposal, promising to fulfil his agreement, by giving me a sufficient security for the .£150 that he is to allow me for my life; so that we part amicably. This was in June last, However the security is not yet made out, and I much question his ability to do it at all.
The world being once more before me, I made choice of the neighbourhood of Birmingham, where I had several friends, and where I could pursue my philosophical studies to advantage. London would have been much too expensive for me. Here, by the help of my friends, I have built a laboratory, and I am about to enter on a larger field of experiments than ever.
I am just sending to the press another volume of Experiments, of which I shall not fail to send you a copy the first opportunity: tho’ I imagine things of this nature cannot interest you much at present.

Since I have been here, I have received an invitation to a congregation of Dissenters in Birmingham, which I shall accept of. On the whole, I have a prospect of being agreeably settled.
Since I troubled you with my last, I have had a dangerous illness, from which I several times had no hope of recovery. I am now, I thank God, much better, but incapable of digesting any animal food. In time I hope to be as well as usual.
I am much affected at the dark prospect of public affairs, and I fear there is no near prospect of any desirable settlement, and consequently none of ever seeing you in England.
Be the issue what it will, you will always have a place in the high esteem and affection of many persons here, and among others not the least in that of, Dear Sir, Yours most sincerely
J Priestley
 
Addressed: To / Doctor Franklin
